Exhibit 10.1



CONTRIBUTION, CONVEYANCE AND ASSUMPTION
AGREEMENT


This Contribution, Conveyance and Assumption Agreement (this “Agreement”), dated
as of the Execution Date (as defined below), is by and among Tesoro Logistics
LP, a Delaware limited partnership (the “Partnership”), Tesoro Logistics GP,
LLC, a Delaware limited liability company and the general partner of the
Partnership (the “General Partner”), Tesoro Logistics Operations LLC, a Delaware
limited liability company (the “Operating Company”), Tesoro Corporation, a
Delaware corporation (“Tesoro”), and Tesoro Refining and Marketing Company, a
Delaware corporation (“TRMC”). The above-named entities are sometimes referred
to in this Agreement individually as a “Party” and collectively as the
“Parties.”
RECITALS
WHEREAS, TRMC is the owner of the newly-constructed Anacortes Rail Facility
located in Anacortes, Washington (the “Facility”); and
WHEREAS, TRMC desires to contribute certain assets to the General Partner, the
General Partner desires to contribute those assets to the Partnership and the
Partnership desires to contribute those assets to the Operating Company, all on
the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the Parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Capitalized terms used herein shall have the respective meanings ascribed to
such terms below:
“Agreement” has the meaning set forth in the introduction to this Agreement.
“Amended and Restated Operational Services Agreement” means that certain Amended
and Restated Operational Services Agreement dated as of April 1, 2012, among
Tesoro, Tesoro Companies Inc., TRMC, the General Partner, the Operating Company,
Tesoro Alaska Company and Tesoro High Plains Pipeline Company.
“Assets” means the Facility, including a four-track unloading platform, two
receiving and departing tracks capable of handling a 100-car unit train, two
additional short track spurs to store and allow minor repair of railcars, pumps,
piping and other ancillary equipment to allow for the direct offloading to the
storage facility, and gates and fencing associated with the Facility, as well as
certain other related assets and properties that are either located on the same
parcels of real estate as those assets and properties or used in connection
therewith, and all contracts, permits, licenses and other intangible rights of
TRMC to the extent assignable, and to the extent used in connection with the






--------------------------------------------------------------------------------




ownership and operation of any of the other assets and properties described
above, which assets are listed in detail on Exhibit A to this Agreement;
provided, however, that with respect to Section 2.2 and Section 2.3, the Assets
shall also include the TTA and the MTUA.
“Common Unit” means a common unit representing a limited partner interest in the
Partnership having the rights set forth in the Partnership Agreement.
“Excluded Assets and Liabilities” has the meaning set forth in Section 2.1(c) of
this Agreement.
“Execution Date” means November 15, 2012.
“Facility” has the meaning set forth in the Recitals.
“General Partner” has the meaning set forth in the introduction to this
Agreement.
“General Partner Contribution” has the meaning set forth in Section 2.2(a) of
this Agreement.
“General Partner Unit” means a general partner unit representing a general
partner interest in the Partnership having the rights set forth in the
Partnership Agreement.
“Material Adverse Effect” has the meaning set forth in Section 3.4(a) of this
Agreement.
“MTUA” means that certain Anacortes Mutual Track Use Agreement to be executed on
the Execution Date among the General Partner, the Partnership, the Operating
Company and TRMC, pursuant to which the parties will specify joint use of
certain railroad track, including any switches and other ancillary equipment
required to use such track, effective as of the “Commencement Date” as defined
therein.
“Operating Company” has the meaning set forth in the introduction to this
Agreement.
“Partnership” has the meaning set forth in the introduction to this Agreement.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of April 26, 2011.
“Partnership Contribution” has the meaning set forth in Section 2.3 of this
Agreement.
“Partnership Group” has the meaning set forth in the Second Amended and Restated
Omnibus Agreement.
“Party” or “Parties” is defined in the introduction to this Agreement.

2



--------------------------------------------------------------------------------




“Permitted Liens” has the meaning set forth in Section 2.1(a) of this Agreement.
“Second Amended and Restated Omnibus Agreement” means that certain Second
Amended and Restated Omnibus Agreement dated as of the Execution Date, among
Tesoro, TRMC, Tesoro Companies, Inc., a Delaware corporation, Tesoro Alaska
Company, a Delaware corporation, the General Partner and the Partnership, as
such agreement may be amended, supplemented or restated from time to time.
“Tesoro” has the meaning set forth in the introduction to this Agreement.
“TTA” means that certain Anacortes Track Use and Throughput Agreement to be
executed on the Execution Date among the General Partner, the Partnership, the
Operating Company and TRMC, pursuant to which the Operating Company will provide
TRMC with use of the track and offloading facility as well as the service of
offloading crude or other agreed products from unit trains effective as of the
“Commencement Date” as defined therein.
“Transaction Documents” has the meaning set forth in Section 3.4(a) of this
Agreement.
“TRMC” has the meaning set forth in the introduction to this Agreement.
“TRMC Contribution” has the meaning set forth in Section 2.1(a) of this
Agreement.
ARTICLE II
CONTRIBUTIONS AND ACKNOWLEDGEMENTS
Section 2.1
Conveyances by TRMC to the General Partner.

(a)    Effective as of the Execution Date, TRMC hereby assigns, transfers,
contributes, grants, bargains, conveys, sets over and delivers to the General
Partner, its successors and its assigns, for its and their own use forever, the
entire right, title, interest, responsibilities, coverages and liabilities of
TRMC in and to the Assets, including any responsibilities, coverages and
liabilities under any permit or license included in the Assets, free and clear
of all liens and encumbrances of any kind or nature, other than as set forth on
Exhibit B to this Agreement (the “Permitted Liens”). The contribution described
in this Section 2.1(a) shall be referred to in this Agreement as the “TRMC
Contribution.” TRMC makes the TRMC Contribution in exchange for an additional 7%
membership interest in the General Partner, and the General Partner accepts the
TRMC Contribution as a contribution to the capital of the General Partner.
(b)    The Parties hereby acknowledge and agree that TRMC owns certain assets
and properties (including any and all petroleum and hydrocarbon inventory) and
has certain responsibilities, coverages and liabilities that might otherwise be
considered as part of the Assets as set forth on Exhibit C to this Agreement
(collectively, the “Excluded Assets and Liabilities”), and that the Excluded
Assets and Liabilities are

3



--------------------------------------------------------------------------------




being retained by TRMC and are not being contributed or transferred as part of
the TRMC Contribution.
Section 2.2    Conveyances by the General Partner to the Partnership.
(a)    Effective as of the Execution Date and immediately after the completion
of the TRMC Contribution, the General Partner hereby assigns, transfers,
contributes, grants, bargains, conveys, sets over and delivers to the
Partnership, its successors and its assigns, for its and their own use forever,
the entire right, title, interest, responsibilities, coverages and liabilities
of the General Partner in and to the Assets, including any responsibilities,
coverages and liabilities under any permit or license included in such Assets,
free and clear of all liens and encumbrances of any kind or nature, other than
the Permitted Liens. The contribution described in this Section 2.2(a) shall be
referred to in this Agreement as the “General Partner Contribution.”
(b)    The General Partner shall make the General Partner Contribution in
exchange for the payment or issuance of the following as of the Execution Date
in consideration of the conveyance and transfer of all of the Assets as of the
Execution Date as set forth herein:
(i)    $162 million in cash;
(ii)    the issuance to the General Partner of 93,289 general partner units in
the Partnership to restore and maintain the General Partner’s two percent (2%)
general partner interest in the Partnership; and
(iii)    the issuance to the General Partner of 309,838 Common Units,
representing slightly less than a one percent (1%) limited partner interest in
the Partnership.
(c)    The Partnership hereby accepts the Assets, including the TTA and the
MTUA, as a contribution to the capital of the Partnership.
Section 2.3    Conveyances by the Partnership to the Operating Company.
Effective as of the Execution Date and immediately after the completion of the
General Partner Contribution, the Partnership hereby assigns, transfers,
contributes, grants, bargains, conveys, sets over and delivers to the Operating
Company, its successors and its assigns, for its and their own use forever, the
entire right, title, interest, responsibilities, coverages and liabilities of
the Partnership in and to the Assets, including any responsibilities, coverages
and liabilities under any permit or license included in the Assets, free and
clear of all liens and encumbrances of any kind or nature, other than the
Permitted Liens. The contribution described in this Section 2.3 shall be
referred to in this Agreement as the “Partnership Contribution.” The Partnership
hereby makes the Partnership Contribution as a capital contribution to the
capital of the Operating Company and the Operating Company hereby accepts the
Assets, including the TTA and the MTUA, as a contribution to the capital of the
Operating Company.

4



--------------------------------------------------------------------------------




Section 2.4    Actions and Deliveries. The Parties acknowledge that the
following actions and deliveries shall occur as set forth below:
(a)    if agreed upon at a future date by the General Partner and Tesoro, the
General Partner shall loan the funds it shall receive pursuant to Section 2.2 to
Tesoro pursuant to a 10-year promissory note in the form attached as Exhibit D
to this Agreement;
(b)    as of the Execution Date, TRMC shall execute and deliver documents and
instruments necessary and appropriate to convey the applicable Assets directly
to the Operating Company, in the form attached hereto as Exhibit E and other
customary forms as may be agreed by the Parties;
(c)    as of the Execution Date, the parties to the TTA have executed and
delivered the TTA;
(d)    as of the Execution Date, the parties to the MTUA have executed and
delivered the MTUA;
(e)    as of the Execution Date, the parties to the Second Amended and Restated
Omnibus Agreement have executed and delivered the Second Amended and Restated
Omnibus Agreement;
(f)    as of the Execution Date, the parties to the Amended and Restated
Operational Services Agreement have executed and delivered an amendment and
restatement of the schedules to the Amended and Restated Operational Services
Agreement;
(g)    as of the Execution Date, TRMC and the Operating Company have executed
and delivered a ground lease agreement related to the real property under the
Facility and such other matters as included therein in form and substance
satisfactory to both parties;
(h)    as of the Execution Date, TRMC and the Operating Company have executed
and delivered a quitclaim deed with respect to the Assets identified on Exhibit
A applicable to such quitclaim in form and substance satisfactory to both
parties;
(i)    as of the Execution Date, or at a later date if necessary pursuant to
Section 3.6, TRMC and the Operating Company have executed consent and assignment
agreements for the assignment of certain of the contracts listed on Exhibit A,
all in form and substance satisfactory to both parties;
(j)    as of the Execution Date, the Parties and the parties to the other
Transaction Documents have executed a closing escrow agreement to effect the
closing into escrow with McGuireWoods LLP of all documents and instruments
related to the closing as of the Execution Date; and

5



--------------------------------------------------------------------------------




(k)    as of the Execution Date, the conflicts committee of the board of the
directors of the General Partner has received the opinion of Simmons
International, the financial advisor to the conflicts committee of the board of
directors of the General Partner, that the consideration to be paid to the
General Partner pursuant to Section 2.2 of this Agreement is fair from a
financial point of view to the Partnership and the holders of common units of
the Partnership other than Tesoro, the General Partner or any of their
respective affiliates.
ARTICLE III
REPRESENTATIONS
Section 3.1    Representations of TRMC. TRMC hereby represents and warrants to
the General Partner, the Partnership and the Operating Company as of the
Execution Date as follows:
(a)    the Assets are in good working condition, suitable for the purposes for
which they are being used in accordance with accepted industry standards and all
applicable laws and regulations;
(b)    TRMC has title to the Assets that is sufficient to operate the Assets in
accordance with their intended and historical use, subject to all recorded
matters and all physical conditions in existence as of the Execution Date;
(c)    to TRMC’s knowledge, after reasonable investigation, there are no terms
in any agreements included in the Assets that would materially impair the rights
granted to the Partnership Group pursuant to the transactions contemplated by
this Agreement; and
(d)    the Assets have been designed and constructed to allow the Facility to
have sufficient capacity to perform at the rate of one one-hundred car unit
train per day, subject to applicable permit restrictions.
Section 3.2    Representation of the General Partner. The General Partner hereby
represents and warrants to TRMC as of the Execution Date that the General
Partner has full power and authority to act as general partner of the
Partnership in all material respects.
Section 3.3    Representation of the Partnership. The Partnership hereby
represents and warrants to the General Partner and Tesoro as of the Execution
Date that the Common Units and the general partner units of the Partnership
issued to the General Partner pursuant to Section 2.2(a) have been duly
authorized for issuance and sale to the General Partner and, when issued and
delivered by the Partnership pursuant to this Agreement against payment of the
consideration set forth herein, will be validly issued and fully paid (to the
extent required under the Partnership Agreement) and nonassessable (except as
such nonassessability may be affected by matters described in Sections 17-607
and 17-804 of the Delaware Limited Partnership Act).

6



--------------------------------------------------------------------------------




Section 3.4    Representations of the Parties. Each Party represents and
warrants, severally as to only itself and not jointly, to the other Parties as
of the Execution Date:
(a)    The applicable Party has been duly formed or incorporated and is validly
existing as a limited partnership, limited liability company or corporation, as
applicable, in good standing under the laws of its jurisdiction of organization
with full power and authority to enter into and perform its obligations under
this Agreement and the other documents contemplated herein (the “Transaction
Documents”) to which it is a party, to own or lease and to operate its
properties currently owned or leased or to be owned or leased and to conduct its
business. The applicable Party is duly qualified to do business as a foreign
corporation, limited liability company or limited partnership, as applicable,
and is in good standing under the laws of each jurisdiction which requires such
qualification, except where the failure to be so qualified or registered would
not have a material adverse effect on the condition (financial or otherwise),
prospects, earnings, business or properties, taken as a whole, whether or not
arising from transactions in the ordinary course of business, of such Party (a
“Material Adverse Effect”).
(b)    The applicable Party has all requisite power and authority to execute and
deliver the Transaction Documents to which it is a party and perform its
respective obligations thereunder. All corporate, partnership and limited
liability company action, as the case may be, required to be taken by the
applicable Party or any of its stockholders, members or partners for the
execution and delivery by the applicable Party of the Transaction Documents to
which it is a party and the consummation of the transactions contemplated
thereby has been validly taken.
(c)    For the applicable Party, each of the Transaction Documents to which it
is a party is a valid and legally binding agreement of such Party enforceable
against such Party in accordance with its terms; except as the enforceability
thereof may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); provided
further; that the indemnity, contribution and exoneration provisions contained
in any of the Transaction Documents may be limited by applicable laws and public
policy.
(d)    Neither the execution, delivery and performance of the Transaction
Documents by the applicable Party that is a party thereto nor the consummation
of the transactions contemplated by the Transaction Documents conflict or will
conflict with, or result or will result in, a breach or violation of or a
default under (or an event that, with notice or lapse of time or both would
constitute such an event), or imposition of any lien, charge or encumbrance upon
any property or assets of any of the applicable Party pursuant to, (i) the
partnership agreement, limited liability company agreement, certificate of
limited partnership, certificate of formation or conversion, certificate of
articles of incorporation, bylaws or other constituent document of the
applicable Party, (ii) the terms of any indenture, contract, lease, mortgage,
deed of trust, note agreement,

7



--------------------------------------------------------------------------------




loan agreement or other agreement, obligation, condition, covenant or instrument
to which the applicable Party is a party or bound or to which its property is
subject, or (iii) any statute, law, rule, regulation, judgment, order or decree
applicable to the applicable Party of any court, regulatory body, administrative
agency, governmental body, arbitrator or other authority having jurisdiction
over such Party or any of its properties in a proceeding to which it or its
property is a party, except in the case of clause (ii), liens, charges or
encumbrances arising under security documents for the collateral pledged under
such Party’s applicable credit agreements and except in the case of clause
(iii), where such breach or violation would not reasonably be expected to have a
Material Adverse Effect.
(e)    No permit, consent, approval, authorization, order, registration, filing
or qualification of or with any court, governmental agency or body having
jurisdiction over the applicable Party or any of its properties or assets is
required in connection with the execution, delivery and performance of the
Transaction Documents by the applicable Party, the execution, delivery and
performance by the applicable Party that is a party thereto of its respective
obligations under the Transaction Documents or the consummation of the
transactions contemplated by the Transaction Documents other than (i) any filing
related to the sale of the Common Units under this Agreement with federal or
state securities laws authorities, and (ii) consents that have been obtained,
except in the case of clause (ii) where the failure to obtain such consent would
not reasonably be expected to have a Material Adverse Effect.
(f)    No action, suit, proceeding, inquiry or investigation by or before any
court or governmental or other regulatory or administrative agency, authority or
body or any arbitrator involving the applicable Party or its property is pending
or, to the knowledge of the applicable Party, threatened or contemplated that
(i) would individually or in the aggregate reasonably be expected to have a
material adverse effect on the performance of the Transaction Documents or the
consummation of any of the transactions contemplated therein, or (ii) would
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.
Section 3.5    Survival. The Operating Company shall provide written notice to
TRMC of any breach of the representation in Section 3.1(d) of this Agreement
prior to the second anniversary date of the Execution Date. After the second
anniversary of the Execution Date, TRMC’s representation in Section 3.1(d) shall
no longer be effective.
Section 3.6    Cooperation on Assignment. If any of the consents and assignments
referenced in Section 2.4(i) are not able to be executed on the Execution Date,
the Parties shall cooperate and use commercially reasonable efforts to have such
consents and assignments executed at the earliest practicable time. To the
extent that any such consents and assignments cannot be obtained, the Parties
will use their commercially reasonable efforts to take such actions as may be
possible without violation or breach of any applicable contract to effectively
to grant the Operating Company the economic benefits of, and impose upon the
Operating Company the economic burdens of, such contracts.

8



--------------------------------------------------------------------------------




ARTICLE IV
COVENANTS
Section 4.1    Further Assurances. From time to time after the Execution Date,
and without any further consideration, the Parties agree to execute, acknowledge
and deliver all such additional deeds, assignments, bills of sale, conveyances,
instruments, notices, releases, acquittances and other documents, and to do all
such other acts and things, all in accordance with applicable law, as may be
necessary or appropriate (a) more fully to assure that the applicable Parties
own all of the properties, rights, titles, interests, estates, remedies, powers
and privileges granted by this Agreement, or which are intended to be so
granted, (b) more fully and effectively to vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by this Agreement or intended to be so
(including any actions required to effect the assignment and conveyance of the
Assets as of the Execution Date), and (c) more fully and effectively to carry
out the purposes and intent of this Agreement. Further, each Party shall grant
to the other Party and their respective agents and representatives access to
their respective property after the Execution Date during normal business hours
and subject to standard safety and security procedures of the applicable Party
for purposes of the operation of their respective businesses, as contemplated
hereunder and under the documents referenced herein.
Section 4.2    Indemnity by TRMC. TRMC shall indemnify, defend and hold harmless
the Partnership and the Operating Company from and against any Losses (as
defined in the Second Amended and Restated Omnibus Agreement) suffered or
incurred by those Parties by reason of or arising out of TRMC’s breach of the
representation in Section 3.1(d), to the extent that TRMC is notified in writing
of any of the foregoing prior to the end of the survival period set forth in
Section 3.5. Such indemnification shall be made in accordance with the
procedures set forth in Section 3.6 of the Second Amended and Restated Omnibus
Agreement and shall also be subject to the provisions of Section 3.7(d) of the
Second Amended and Restated Omnibus Agreement.
ARTICLE V
MISCELLANEOUS
Section 5.1    Costs. Each Party shall pay its own costs and expenses with
respect to the transactions contemplated by this Agreement; except as follows:
(a)    the Partnership and TRMC shall each pay one-half of (i) the sales, use
and similar taxes arising out of the contributions, conveyances and deliveries
to be made under Article II, (ii) all documentary, filing, recording, transfer,
deed and conveyance taxes and fees required in connection therewith, (iii) legal
fees and costs of McGuireWoods LLP and Latham & Watkins LLP, and (iv) any other
customary closing costs associated with the contributions of the Assets; and
(b)    the Partnership shall pay all of the costs and expenses of the conflicts
committee of the board of directors of the General Partner, including, but not

9



--------------------------------------------------------------------------------




limited to, the advisory and legal fees and costs of Andrews Kurth LLP and
Simmons International.
Section 5.2    Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including,
without limitation, all Schedules and Exhibits attached hereto, and not to any
particular provision of this Agreement. All references herein to Articles,
Sections, Schedules and Exhibits shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement and the Schedules and Exhibits attached hereto, and all such Schedules
and Exhibits attached hereto are hereby incorporated herein and made a part
hereof for all purposes. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender, shall include all other
genders, and the singular shall include the plural and vice versa. The use
herein of the word “including” following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation,”
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that could
reasonably fall within the broadest possible scope of such general statement,
term or matter.
Section 5.3    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.
Section 5.4    No Third Party Rights. The provisions of this Agreement are
intended to bind the Parties as to each other and are not intended to and do not
create rights in any other person or confer upon any other person any benefits,
rights or remedies, and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.
Section 5.5    Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile or .pdf copies) with the same effect as if all
Parties had signed the same document. All counterparts shall be construed
together and shall constitute one and the same instrument.
Section 5.6    Applicable Law; Forum, Venue and Jurisdiction. This Agreement
shall be construed in accordance with and governed by the laws of the State of
Texas, without regard to the principles of conflicts of law. Each of the Parties
(a) irrevocably agrees that any claims, suits, actions or proceedings arising
out of or relating in any way to this Agreement shall be exclusively brought in
any federal court of competent jurisdiction situated in the United States
District Court for the Western District of Texas, San Antonio Division, or if
such federal court declines to exercise or does not have jurisdiction, in the
district court of Bexar County, Texas, in each case regardless of whether such
claims, suits, actions or proceedings sound in contract, tort, fraud or

10



--------------------------------------------------------------------------------




otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims; (b) irrevocably submits to the
exclusive jurisdiction of the United States District Court for the Western
District of Texas, San Antonio Division, or if such federal court declines to
exercise or does not have jurisdiction, of the district court of Bexar County,
Texas in connection with any such claim, suit, action or proceeding; (c) agrees
not to, and waives any right to, assert in any such claim, suit, action or
proceeding that (i) it is not personally subject to the jurisdiction of the
United States District Court for the Western District of Texas, San Antonio
Division, or the district court of Bexar County, Texas, or of any other court to
which proceedings in such courts may be appealed, (ii) such claim, suit, action
or proceeding is brought in an inconvenient forum, or (iii) the venue of such
claim, suit, action or proceeding is improper; (d) expressly waives any
requirement for the posting of a bond by a party bringing such claim, suit,
action or proceeding; and (e) consents to process being served in any such
claim, suit, action or proceeding by mailing, certified mail, return receipt
requested, a copy thereof to such party at the address in effect for notices
hereunder or by personal service within or without the State of Texas, and
agrees that service in such forms shall constitute good and sufficient service
of process and notice thereof; provided, however, that nothing in clause (e)
hereof shall affect or limit any right to serve process in any other manner
permitted by law.
Section 5.7    Severability. If any of the provisions of this Agreement are held
by any court of competent jurisdiction to contravene, or to be invalid under,
the laws of any political body having jurisdiction over the subject matter
hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.
Section 5.8    Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an amendment to this Agreement. Notwithstanding anything in the
foregoing to the contrary, any amendment executed by the Partnership or any of
its subsidiaries shall not be effective unless and until the execution of such
amendment has been approved by the conflicts committee of the General Partner’s
board of directors.
Section 5.9    Integration. THIS AGREEMENT AND THE INSTRUMENTS REFERENCED HEREIN
SUPERSEDE ALL PREVIOUS UNDERSTANDINGS OR AGREEMENTS AMONG THE PARTIES, WHETHER
ORAL OR WRITTEN, WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT AND SUCH
INSTRUMENTS. THIS AGREEMENT AND SUCH INSTRUMENTS CONTAIN THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
UNDERSTANDING, REPRESENTATION, PROMISE OR AGREEMENT, WHETHER ORAL OR WRITTEN, IS
INTENDED TO BE OR SHALL BE INCLUDED IN OR FORM PART

11



--------------------------------------------------------------------------------




OF THIS AGREEMENT UNLESS IT IS CONTAINED IN A WRITTEN AMENDMENT HERETO EXECUTED
BY THE PARTIES HERETO AFTER THE DATE OF THIS AGREEMENT.
Section 5.10    Specific Performance. The Parties agree that money damages may
not be a sufficient remedy for any breach of this Agreement and that in addition
to any other remedy available at law or equity, the Parties shall be entitled to
seek specific performance and injunctive or other equitable relief as a remedy
for any Party’s breach of this Agreement. The Parties agree that no bond shall
be required for any injunctive relief in connection with a breach of this
Agreement.
Section 5.11    Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
Section 5.12    Notice. All notices or requests or consents provided for by, or
permitted to be given pursuant to, this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the Person to
be notified, postpaid, and registered or certified with return receipt requested
or by delivering such notice in person or by facsimile to such Party. Notice
given by personal delivery or mail shall be effective upon actual receipt.
Notice given by facsimile shall be effective upon actual receipt if received
during the recipient’s normal business hours or at the beginning of the
recipient’s next business day after receipt if not received during the
recipient’s normal business hours. All notices to be sent to a Party pursuant to
this Agreement shall be sent to or made at the address set forth below or at
such other address as such Party may stipulate to the other Parties in the
manner provided in this Section 5.12.
If to the Tesoro or TRMC:


Tesoro Corporation
19100 Ridgewood Parkway
San Antonio, Texas 78259-1828
Attn: Charles S. Parrish
Facsimile: (210) 745-4494


If to the General Partner, the Partnership or the Operating Company:


Tesoro Logistics LP
c/o Tesoro Logistics GP, LLC, its General Partner
19100 Ridgewood Parkway
San Antonio, Texas 78259-1828
Attn: Charles S. Parrish
Facsimile: (210) 745-4494


[Signature Page Follows]



12



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed as of the Execution Date.
TESORO LOGISTICS LP
TESORO CORPORATION
 
 
 
 
By:
Tesoro Logistics GP, LLC, its
By:
/s/ Daniel R. Romasko
 
general partner
 
Daniel R. Romasko
 
 
 
Executive Vice President,
By:
/s/ Phillip M. Anderson
 
Operations
 
Phillip M. Anderson
 
 
 
President
 
 
 
 
 
 
TESORO LOGISTICS GP, LLC
TESORO LOGISTICS OPERATIONS
 
 
LLC
By:
/s/ Phillip M. Anderson
 
 
 
Phillip M. Anderson
By:
/s/ Phillip M. Anderson
 
President
 
Phillip M. Anderson
 
 
 
President
TESORO REFINING AND MARKETING
COMPANY
 
 
 
 
 
By:
/s/ Daniel R. Romasko
 
 
 
Daniel R. Romasko
 
 
 
Executive Vice President,
 
 
 
Operations
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 















--------------------------------------------------------------------------------






EXHIBIT A


Assets
Asset Description
 
 
Locomotive and Telemetry Devise Use and Liability Agreement effective as of
September 1, 2012, between TRMC and BNSF Railway Company.
 
 
Industry Track Agreement effective August 31, 2012, between TRMC and BNSF
Railway Company (as a partial assignment and only to the extent such agreement
covers assets conveyed pursuant hereto).
 
 
Unit Train Facility Operations and Maintenance Service Agreement dated effective
as of June 1, 2012, between TRMC and Savage Services Corporation.
 
 
TTA, for purposes of Sections 2.2 and 2.3
MTUA, for purposes of Sections 2.2 and 2.3
 
 
 
 
 



The following assets as listed on TRMC’s asset ledger as of the date hereof:
Asset
Cost Ctr
Description
CRUDE PUMPS
21370
Three pumps. Asset Tag # 1404, 1405 and 1406. 250 HP VFD's
OIL WATER SEWER PUMPS
21370
Two pumps. Asset Tag # 1408 and 1409. 200 HP motors.
RAILROAD TRACKS
21370
Approximately 22,278 Track Feet (two rails). This breakout of track excludes the
track in the unloading platform. All track is installed on ballast and concrete
ties, except for the switches which are installed on wood ties.
UNLOADING PLATFORM SYSTEM
21370
Oily water sewer header and discharge piping, crude header and discharge piping,
firewater system surrounding the platform with monitors, vapor equalization
header and branch piping, potable water system (All Piping approximately 29,400
linear feet).

Ballast and 6,400 feet of railroad tracks
installed on the unloading pad.
ADMIN BUILDING
21370
Double-wide trailer, single-wide trailer, desks, chairs, and tables.

    

1





--------------------------------------------------------------------------------




POWER DISTRIBUTION CENTER
21370
 
CATHODIC PROTECTION (PIPING)
21370
 
TRANSFORMER
21370
15kVA transformer
INSTRUMENTATION
21370
 
ELECTRICAL - POWER DISTRIBUTION
21370
 
ELECTRICAL - ADMIN BUILDING
21370
 
Lease related to the 2013 Ford F150 - Vin# 1FTEW1CM6DFA69044
21370
 
Lease for 36' x 10' mobile office (32' x10' box).


 
 
 
 
 
 
 
 






2



--------------------------------------------------------------------------------








EXHIBIT B


Permitted Liens


Liens, claims, charges, options, encumbrances, mortgages, pledges or security
interests as follows:
(a)     incurred and made in the ordinary course of business in connection with
worker’s compensation;
(b)    that secure the performance of bids, tenders, leases, contracts (other
than for the repayment of debt), statutory obligations, surety, customs and
appeal bonds and other obligations of like nature, incurred as an incident to
and in the ordinary course of business;
(c)     imposed by law, such as carriers’, warehouseman’s, mechanics’,
materialmen’s, landlords’, laborers’, suppliers’ and vendors’ liens, incurred in
good faith in the ordinary course of business and that secure obligations that
are not yet due or delinquent or which are being contested in good faith by
appropriate proceedings as to which the TRMC has set aside on its books adequate
reserves;
(d)    that secure the payment of taxes, either not yet due or delinquent or
being contested in good faith by appropriate legal or administrative proceedings
and as to which TRMC has set aside on its books adequate reserves;
(e)     zoning restrictions, easements, licenses, rights of way, declarations,
reservations, provisions, covenants, conditions, waivers or restrictions on the
use of property (and with respect to leasehold interests, mortgages, obligations
and liens incurred, created, assumed or permitted to exist and arising by,
through or under a landlord or owner of the leased property, with or without
consent of the lessee);
(f)     on property existing at the time such property was acquired by the TRMC
(provided, that they were not created in contemplation of the acquisition of
such property by TRMC);
(g)     created by Operating Company; and
(h)     pursuant to the Agreement, the Second Amended and Restated Omnibus
Agreement, the Amended and Restated Operational Services Agreement and the TTA.



3



--------------------------------------------------------------------------------




EXHIBIT C


Excluded Assets and Liabilities

Offsite control system in the Facility.




















--------------------------------------------------------------------------------




EXHIBIT D


Form of 10-Year Promissory Note


(See Attached.)










--------------------------------------------------------------------------------




 
INTERCOMPANY NOTE
(the “Note”)
 
$35,875,000
 
San Antonio, Texas
 
 
November __, 2012
(the “Note Date”)
 
 
 
 
 
 

FOR VALUE RECEIVED, TESORO CORPORATION, a Delaware corporation, having an
address at 19100 Ridgewood Parkway, San Antonio, Texas 78259 (“Maker”) promises
to pay to the order of TESORO LOGISTICS GP, LLC, a Delaware limited liability
company, having an address at 19100 Ridgewood Parkway, San Antonio, Texas 78259
(“Payee”) the principal sum of THIRTY FIVE MILLION EIGHT HUNDRED SEVENTY-FIVE
THOUSAND DOLLARS ($35,875,000). Maker also promises to pay to Payee interest on
the outstanding principal amount of this Note, from time to time, at the rate
equal to the greater of (i) [the ________ 2012 applicable Federal interest rate
that will be published by the IRS during the third week of _________ 2012]
[three percent (3.00%)] and (ii) the “Applicable Federal Rate” (as defined in
and determined under Section 1274(d) of the Internal Revenue Code of 1986, as
amended) in effect on the date hereof. Interest shall be computed on the basis
of a year of 365 (or 366) days and shall be due and payable in arrears on a
quarterly basis within five (5) business days of the last day of each fiscal
quarter.
Maker shall pay all obligations in lawful money of the United States in
immediately available funds, free and clear of, and without deduction or offset
for, any present or future taxes, levies, imposts, charges, withholdings, or
liabilities with respect thereto; or any other defenses, offsets, set-offs,
claims, counterclaims, credits, or deductions of any kind. Maker’s obligations
under this Note are completely independent of all circumstances whatsoever other
than as this Note expressly states.
1.    Maturity, Prepayment. The principal and accrued but unpaid interest on
this Note shall be due and payable on demand, and if no demand has been made
prior thereto, on [________], 2022. Maker may prepay this Note at any time, in
whole or in part, without notice, penalty, or premium, provided only that Maker
simultaneously pays interest to the date of such prepayment.
2.    Subordination. Payee’s rights under this Note, including rights to the
payment of principal or interest, shall be expressly subordinated to the rights
of the Lenders and the Agent in the Secured Obligations under Maker’s Fifth
Amended and Restated Credit Agreement, dated as of March 16, 2011, among Maker,
the financial institutions party thereto, and JPMorgan Chase Bank, National
Association, as Administrative Agent, as amended through the date hereof and as
the same may be amended, restated, supplemented or otherwise modified from time
to time (each capitalized










--------------------------------------------------------------------------------




term used in this Section 2 and not otherwise defined herein shall have the
meaning given to it in such Credit Agreement).
3.    Post-Maturity Interest, Etc. Any amount of principal or interest which is
not paid when due, whether at maturity or otherwise, shall bear interest from
the date when due until said principal or interest amount is paid in full,
payable on demand, at the per annum rate of six percent (6.0%).
4.    Waivers. Maker and any endorsers and guarantors of this Note, and all
others who may become liable for all or any part of the obligations evidenced by
this Note, severally waive presentment for payment, protest, notice of protest,
dishonor, notice of dishonor, demand, notice of non-payment, and the benefit of
all statutes, ordinances, judicial rulings, and other legal principles of any
kind, now or hereafter enacted or in force, affording any right of cure or any
right to a stay of execution or extension of time for payment or exempting any
property of such person from levy and sale upon execution of any judgment
obtained by the holder in respect of this Note. THE PARTIES WAIVE JURY TRIAL IN
ANY ACTION TO ENFORCE OR INTERPRET, OR OTHERWISE ARISING FROM, THIS NOTE.
5.    GOVERNING LAW. THIS NOTE AND THE PARTIES’ RIGHTS UNDER THIS NOTE SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK NOTWITHSTANDING ANY PRINCIPLES OF CONFLICTS OF LAW.
6.    Severability. If any provision of this Note is invalid or unenforceable,
then the other provisions shall remain in full force and effect and shall be
liberally construed in favor of Payee.
Maker has executed and delivered this Note as of the Note Date.
 
TESORO CORPORATION
 
By:________________________________
 
Gregory J. Goff
 
President








2







--------------------------------------------------------------------------------




EXHIBIT E


Forms of Conveyance Documents






Bill of Sale, Assignment and Assumption (see attached)







1





--------------------------------------------------------------------------------




BILL OF SALE, ASSIGNMENT AND ASSUMPTION
This Bill of Sale, Assignment and Assumption, dated to be effective as of
__________, 2012, (this “Instrument”) is made, executed and delivered by Tesoro
Refining and Marketing Company, a Delaware corporation (“TRMC”) in favor of
Tesoro Logistics Operations LLC, a Delaware limited liability company
(“Operating Company”).
WHEREAS, TRMC and Operating Company, along with other parties, have entered into
a Contribution, Conveyance and Assumption Agreement dated as of the date hereof
(the “Contribution Agreement”); and
WHEREAS, the execution and delivery of this Instrument by TRMC and Operating
Company is a condition to the obligations of all of the parties to the
Contribution Agreement to consummate the transactions contemplated thereby.
NOW, THEREFORE, in consideration of the premises above and the mutual agreements
set forth in the Contribution Agreement, and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1.    Bill of Sale and Assignment of Assets. TRMC hereby sells, transfers,
conveys, assigns, grants, bargains, sets over, releases, delivers, vests and
confirms unto Operating Company and its successors and assigns, forever, the
entire right, title and interest of TRMC, free and clear of all liens and
encumbrances of any kind or nature, other than Permitted Liens (as defined in
the Contribution Agreement), in and to any and all of the Assets (as defined and
described in the Contribution Agreement, which includes the assets set forth on
Schedule A attached hereto). Notwithstanding anything contained in this
Instrument to the contrary, the Assets shall not include any of the Excluded
Assets and Liabilities (both as defined in the Contribution Agreement).
2.    Assignment and Assumption. TRMC hereby assigns to Operating Company all of
TRMC’s responsibilities, coverages and liabilities of TRMC in and to the Assets,
as described in the Contribution Agreement, and Operating Company hereby agrees
to assume, pay, discharge and perform when due all of the those
responsibilities, coverages and liabilities. Notwithstanding the foregoing,
Operating Company does not assume, or agree to pay, discharge or perform when
due, any Excluded Assets and Liabilities (as defined in the Contribution
Agreement).
3.    Further Assurances. TRMC hereby covenants and agrees that, at any time and
from time to time after the date of this Instrument, at Operating Company's
request, TRMC will execute and deliver such documents and instruments of
conveyance and transfer as Operating Company may reasonably request to
consummate more effectively the contribution of the Assets as contemplated by
the Contribution Agreement and to vest in Operating Company title to the Assets
transferred under this Instrument.

1





--------------------------------------------------------------------------------




4.
Miscellaneous Provisions.

(a)    Successors in Interest. This Instrument shall be binding upon and inure
to the benefit of the parties and their respective permitted successors,
permitted assigns and legal representatives.
(b)    Schedule; Number; Gender; Captions. The schedule to this Instrument is
hereby incorporated into, and made a part of, this Instrument. Whenever the
context so requires, the singular number shall include the plural and the plural
shall include the singular, and the gender of any pronoun shall include the
other genders. Titles and captions of or in this Instrument are inserted only as
a matter of convenience and for reference and in no way affect the scope or
intent of this Instrument.
(c)    Applicable Law. This Instrument shall be governed by and construed in
accordance with the Laws of the State of Texas.
(d)    Severability. If any provision of this Instrument shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions of this Instrument shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.
(e)    Amendment. This Instrument may not be amended except by an instrument in
writing signed by Operating Company and TRMC.
(f)    Counterparts. This Instrument may be executed in any number of
counterparts (including facsimile or .pdf copies) with the same effect as if all
parties hereto had signed the same document. All counterparts shall be construed
together and shall constitute one and the same instrument.
[SIGNATURE PAGE FOLLOWS]





2





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Bill of Sale, Assignment and Assumption has been
executed by the parties as of the date first above written.
                    
 
TESORO REFINING AND MARKETING COMPANY
 
By:________________________________
 
Daniel R. Romasko
 
Executive Vice President, Operations
 
 
 
TESORO LOGISTICS OPERATIONS LLC
 
By:________________________________
 
Phillip M. Anderson
 
President




















SIGNATURE PAGE TO BILL OF SALE, ASSIGNMENT AND ASSUMPTION







--------------------------------------------------------------------------------




SCHEDULE A TO
BILL OF SALE, ASSIGNMENT AND ASSUMPTION
ASSETS
The Assets shall include (other than the Excluded Assets and Liabilities) all of
TRMC’s right, title, interest, responsibilities, coverages and liabilities of
TRMC in the Assets (as defined in the Contribution Agreement), including, but
not limited to the following:




